Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental death benefits.
Decedent, petitioner’s husband, was employed as a Sergeant by the State Police. He was killed in a car accident as he returned home from work. We find the determination that decedent’s death was not the result of an accident sustained in the performance of his duties to be supported by substantial evidence in the record.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.